Citation Nr: 1213745	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-38 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1979 to June 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In February 2011, the Board remanded the present matter for additional development and due process concerns. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A lumbar spine disorder did not onset in service and is not causally related to service.


CONCLUSION OF LAW

The criteria for service connection of a lumbar spine disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disorder.  She has reported that her back problem onset "nearly a year after discharge" from service and has indicated that she believes the back problem is the result of daily exercise going through obstacles and jungle warfare training during service, to include as a result of a fall while rappelling during Basic Training.  See May 2008 notice of disagreement; September 2009 Form 9.   

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records reflect no histories or findings suggestive of a low back disorder, and a March 1990 hospital records reflects the Veteran's negative history as to injury or musculoskeletal symptoms and findings of normal physical examination.  

A 1989 private treatment record reflects the Veteran's history of undergoing a laminectomy in 1981.  May 1991 private treatment records reflect the Veteran's history of back pain since March 1991.  She also reported a history of back pain in 1982 as a result of a lift injury, for which she underwent physical therapy and then surgery.  She was assessed with low back strain.  August and December 1994 private treatment records reflect the Veteran's history of low back pain beginning January 1994 and lumbar laminectomy in 1981.  A March 1995 private treatment record reflects the Veteran's history of long-term back problems.  The record notes that radiographic imaging showed degenerative disc disease.   Subsequent treatment records reflect histories of low back pain and surgery in 1981 or 1982 and findings of degenerative joint disease and radiculopathy.  

A May 2011 VA examination record reflects the Veteran's history of low back pain in 1981, "just after leaving the Army."  She denied any specific injury to the back.  She indicated that after evaluation and physical therapy, she eventually underwent surgery in 1981.  She reported constant pain since that time.  After examination and review of the record, the examiner diagnosed the Veteran with lumbar herniated nucleus pulposus with stenosis, spondylosis, spondylolisthesis, and degenerative disc disease, status-post laminectomy.  The examiner stated that he was not able to establish that the Veteran's back condition was related to military service as there was no information in the service treatment records of a back condition.  The examiner noted that a 1991 physical therapy note indicated that the back condition was due to a lift injury.  Based on the absence of any service evidence of a back condition and this notation, the examiner found it was less likely as not that the Veteran's current back disorder was caused by or a result of military service.  

After review of the evidence, the Board finds that service connection is not warranted for a lumbar spine disorder because the probative evidence does not indicate that the lumbar spine disorder onset in service or is causally related to service.  The Board acknowledges that the Veteran underwent lumbar spine surgery soon after service; however, the medical records pertaining to that surgery are not available.  The RO attempted to contact the physician who performed the surgery, Dr. P.C., as identified by the Veteran, but was unsuccessful.  Nevertheless, the competent and probative evidence does not suggest that the lumbar disorder which warranted the surgery had its onset in service.  The service treatment and examination records reflect no findings or histories suggestive of a chronic lumbar spine disorder, and although competent to do so, the Veteran has not alleged that she had lumbar spine symptoms during service.  The Board acknowledges that VA provides presumptive service connection for chronic disorders, such as arthritis, when they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Even assuming the surgery were performed due to arthritis, however, the presumption is not absolute, and the Board finds it is rebutted by the Veteran's consistent and competent histories that the symptoms associated with the lumbar spine disorder onset after service, after a lift injury.  See 38 U.S.C.A. § 3.307(d). Thus, the Board finds a chronic lumbar spine disorder did not onset during service.  

Furthermore, the record does not contain any probative evidence linking the lumbar disorder to service.  The Board acknowledges that the Veteran worked as a nursing assistant; as such, she is deemed competent to provide an opinion on the etiology of her lumbar spine disorder.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  She has not provided an explanation for her belief that the lumbar spine disorder is related to service, to include the reported in-service fall, however.   Thus, her statements of a link lack probative value.  In contrast, the Board finds the VA examiner's opinion is probative since it is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  That examiner's opinion that he could not relate the current back condition to service because of a lack of information in the service treatment records regarding a back injury does not render that opinion inadequate because it was not based solely on the lack of contemporaneous medical evidence.  Compare Buchanan, 451 F.3d at 1336.  Rather, the examiner considered the Veteran's report that she did not have any specific injury to her back in service and March 1990 records reflect her inservice report of a negative history as to injury and normal physical examination.  

In this case, based on the absence of evidence, to include a history, of in-service lumbar spine symptoms, the 1991 history that the symptoms onset after a lifting injury, and the lack of a probative opinion linking the lumbar spine disorder to service, the Board finds service connection is not warranted.  As such, the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology of the lumbar spine disorder, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and informed the Veteran of the unavailability of any reported records, to include those associated with the treatment provided by Community Hospital and Dr. P.C.  The Board acknowledges that the Veteran has reported that the 2011 examination was not adequate.  The reported inadequacies concern the examiner's findings of the severity of the condition, however, rather than the opinion reached by the examiner or the examination per se.  Because this is a claim of service connection, rather than increased rating, and because the matter hinges on whether there is a nexus between service and the diagnosed lumbar spine disorder, rather than whether there is a current disability, the Board finds the Veteran's concerns do not render the examination inadequate.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a lumbar spine disorder is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


